Case 2:19-cv-02384-TLP-dkv Document 1-1 Filed 06/11/19 Page1lof6 PagelD 10

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Office of Federal Operations
P.O. Box 77960
Washington, DC 20013

 

Teresa Young, a/k/a
Donella D.,!
Complainant,

v.

Steven T. Mnuchin,
ou Secretary,
department of the Treasury
ae ‘(internal Revenue Service),
oo Agency.

  

Request No. 2019000507
Appeal No. 0120181526

Agency No. IRS180237F

DECISION ON REQUEST FOR RECONSIDERATION

Complainant timely requested that the Equal Employment Opportunity Commission (EEOC or

Commission) reconsider its decision in Donella D. v. Dep’t of the Treasury, EEOC Appeal No.
0120181526 (Aug. 15, 2018). EEOC Regulations provide that the Commission may, in its
discretion, grant a request to reconsider any previous Commission decision issued pursuant to 29
C.F.R. § 1614.405(a), where the requesting party demonstrates that: (1) the appellate decision
involved a clearly erroneous interpretation of material fact or law; or (2) the appellate decision will

have a substantial impact on the policies, practices, ¢ or t operations of the agency. See 29 CFR. §
1614.405(c). wh

 
 
  
  
    
     
 
  
   

In her underlying complaint, Complainant al:
on disability and in reprisal for prior |

request for a hardship transfer to the. night
terminated her employment and breached a co tre
management failed to select Complainant for a Ms
failed to select Complainant for two Human Resew
Program, and an Automation Systems Specialist

jected to discrimination based
vhen: (1) management denied her
ical conditions; (2) management
ng her work until August 2018; (3)
et Assistant detail; and (4) management
ant positions, a Voluntary Relocation

 

 

 

 

' This case has been randomly assigned. a. ps tich will replace Complainant’s name

when the decision is published to non-parties: nd the ao ant ission’s website.

 
 

of hee

2019000307

fh

On March 23, 2018, the Agency issued a decision dismissing Complainant's complaint pursuant
to 29 C.F.R. §1614.107(a)(2). The Agency determined that Complainant failed to raise the alleged
incidents in her EEO counseling and the alleged incidents were not like or related to the matters
she did raise in counseling. The Agency informed Complainant that she should contact an EEO
Counselor “within 15 days of receipt of {the final agency] decision” if she wished to pursue the
dismissed matters.

On appeal, the Commission affirmed the dismissal of claims (2) through (4) and reversed the
dismissal of claim (1). In so doing, the Commission found that the EEO Counselor's report noted
that Complainant claimed that she was discriminated against on the bases of disability and reprisal
when management refused to provide her with equipment and guidance needed to perform her
duties; a management official subjected her to sexual harassment by staring at her: management
charged her with AWOL improperly; management failed to respond to Complainant's request for
a tour of duty change due to her medical condition;, and management reassigned Complainant to
a cubical that did not agree with her medical conditions. Based on the EEO Counselor's report,
we found that Complainant raised claim (1) (denial of a request for transfer to the night shift) with
the EEO Counselor and in the formal complaint. Accordingly, we reversed the dismissal of claim
(1), affirmed the dismissal of claims (2) ~ (4), and remanded claim (1) for further processing.

In her request for reconsideration, Complainant contends that the appellate decision erroneously
stated that the Seasonal Employment Agreement was undated.” Additionally, Complainant asserts
that the appellate decision is contradictory. Complainant further alleges that the appellate decision
failed to consider the boxes that were selected on her EEO Counselor report, which Complainant
believes indicate that she discussed the dismissed claims with the EEO Counselor. However, on
appeal, Complainant did not raise the argument that she discussed the dismissed claims when she
initiated EEO Counselor contact and it is too late to raise this argument for the first time in her

request for reconsideration.

The Commission emphasizes that a request for reconsideration is not a second appeal to the
Commission. Equal Employment Opportunity Management Directive for 29 C.F.R. Part 1614

(EEO MD-110), at 9-18 (Aug. 5, 2015); see, e.g., Lopez v. Dep't of Agric., EEOC Request No.

‘ aN

a fa
“Y ane f
: 1 \ *

0520070736 (Aug. 20, 2007). Rather, a reconsideration request is an opportunity to demonstrate |

that the appellate decision involved a clearly erroneous interpretation of rasterial fact or law, or
will have a substantial impact on the policies, practices, or operations of the Agency. Complainant
has not done so here. We discern no persuasive argument or evidence in Complainant's request
for reconsideration that satisfy the criteria for granting a request to reconsider.

 

2 We note that the Seasonal Employment Agreement contained within the evidence of record is
unsigned and inconsistent with the evidence Complainant submitted with her request fer
reconsideration. Nevertheless, we find this contention has no bearing on whether the alleged
incident was raised with the EEO Counselor and construing the evidence in the light most

favorable to Complainant, we find this te be a harmless error. te

 
 

 

ase 2:19-cv-02384-TLP-dkv Document 1-1 Filed 06/11/19 Page 3of6 PagelD 12

 
 

3 2019000597

After reviewing the previous decision and the entire record, the Commission finds that the request
fails to meet the criteria of 29 C.F.R. § 1614.405(c), and it is the decision of the Commission to
DENY the request. The decision in EEOC Appeal No. 0120181526 remains the Commission's
decision. There is no further right of administrative appeal on the decision of the Commission on
this request. The Agency shall comply with the Order as set forth below.

ORDER (E0618)

The Agency is ordered to process the remanded claims in accordance with 29 C.F.R. § 1614.108.
The Agency shall acknowledge to the Complainant that it has received the remanded claims within
thirty (30) calendar days of the date this decision was issued. The Agency shall issue to
Complainant a copy of the investigative file and also shall notify Complainant of the appropriate
rights within one hundred fifty (150) calendar days of the date this decision was issued, unless

the matter is otherwise resolved prior to that time. If the Complainant requests a final decision \

without a hearing, the Agency shall issue a final decision within sixty (60) days of receipt of -- wr

Complainant's request.

As provided in the statement entitled “Implementation of the Commission's Decision,” the Agency
must send to the Compliance Officer: 1) a copy of the Agency's letter of acknowledgment to
Complainant, 2) a copy of the Agency's notice that transmits the investigative file and notice of
rights, and 3) either a copy of the complainant's request for a hearing, a copy of complainant's
request for a FAD, or a statement from the agency that it did not receive a response from
complainant by the end of the election period.

IMPLEMENTATION OF THE COMMISSION'S DECISION (K0618)

Under 29 C.F.R. § 1614.405(c) and § 1614.502, compliance with the Commission's corrective
action is mandatory. Within seven (7) calendar days of the completion of each ordered corrective
action, the Agency shall submit via the Federal Sector EEO Portal (FedSEP) supporting documents
in the digital format required by the Commission, referencing the compliance docket number under
which compliance was being monitored. Once all compliance is complete, the Agency shall
submit via FedSEP a final compliance report in the digital format required by the Commission.

See 29 C.F.R. § 1614.403(g). The Agency's final report must contain supporting documentation

when previously not uploaded, and the Agency must send a copy of all submissions to the

Complainant and his/her representative.

If the Agency does not comply with the Commission's order, the Complainant may petition the
Commission for enforcement of the order. 29 C.F.R. § 1614.503(a). The Complainant also has
the right to file a civil action to enforce compliance with the Commission's order prior to or
following an administrative petition for enforcement.

 
 

 

EL ARE ec IA . . is

 
 

4 2019000507

See 29 CER. §§ 1614.407, 1614.408, and 29 C.F.R. § 1614.503¢g). Alternatively, the
Complainant has the right to file a civil action on the underlying complaint in accordance with the
paragraph below entitled “Right to File a Civil Action.” 29 C.F.R. §§ 1614407 and 1614.408. A
civil action for enforcement or a civil action on the underlying complaint is subject to the deadline
stated in 42 U.S.C. 2000e-16(c) (1994 & Supp. IV 1999). If the Complainant files a civil action,
the administrative processing of the complaint, including any petition for enforcement, will
be terminated. See 29 C.F.R. § 1614.409.

COMPLAINANT’S RIGHT TO FILE A CIVIL ACTION (Q0610)

This decision affirms the Agency’s final decision/action in part, but it also requires the Agency to

continue its administrative processing of a portion of your complaint. You have the right to file a
civil action in an appropriate United States District Court within ninety (90) calendar days from
receive’ this decision on both that portion of your complaint which the
d that portion of the complaint which has been remanded for
ing. In the alternative, you may file a civil action after one
led your complaint with the Agency,

  
 

 

aoe _C “continued administrative p
0 andred and eighty (180) calendar days of the date you fi
ion. If you file a civil action, you must name as the

Sek or filed your appeal with the Commiss
rN a defendant in the complaint the person who is the official Agency head or department head,
wo Ty and official title. Failure to do so may result in the

pak ca eps .

i identifying that person by his or her full name
«4g, dismissal of your case in court. “Agency” or “department” means the national organization, and
wi ‘be? not the local office, facility or department in which you work. Filing a civil action will terminate

A“ the administrative processing of your complaint.

wm

v

RIGHT TO REQUEST COUNSEL (20815)

If you want to file a civil
permission from the court to proceed with the civil
an attorney to repr

 

ase 2:19-cv-02384-TLP-dkv Document 1-1 Filed 06/11/19 Page 4 of 6 PagelD 13 ~

>#

action but cannot pay the fees, costs, or security to do so, you may request
action without paying these fees or costs.
you in the civil action, you may request the

Similarly, if you cannot afford : :
for you. You must submit the requests for waiver of court costs or

court to appoint an attorney

appointment of an attorney directly to the court, net the Commission.

 
 

anys

po

Se 2:19-cv-02384-TLP-dkv Docum

 

5 2019060507

The court has the sole discretion to grant or deny these types of requests. Such requests do not alter
the time limits for filing a civil action (please read the paragraph titled Complainant’s Right to File

a Civil Action for the specific time limits).

tecnica AR SEES

FOR THE COMMISSION:

   

lton M. Hadden, Director
Office of Federal Operations

201
Date

 

 
 

Case 2:19-cv-02384-TLP-dkv Document1-1 Filed 06/11/19 Page6of6 PagelD 15 ~~

6 7 2019000507
CERTIFICATE OF MAILING

 

For timeliness purposes, the Commission will presume that this decision was received within

five (5) calendar days after it was mailed. | certify that this decision was mailed to the following
recipients on the date below:

Teresa Young
PO Box 241702
Memphis, TN 38124

Mariam G. Harvey, Director, EO Programs
Department of the Treasury
Office of Civil Rights and Diversity
1500 Pennsylvania Avenue NW
Washington DC 20220

March 8, 2019

 

Date

 

 

 
